Felton, J.,
dissenting. In view of the entire charge in the case I do not think that the portion of the charge excepted to requires the grant of a new trial. The judge did not tell the jury that it was incumbent ou the plaintiff to prove an entire absence of care which would raise the presumption of conscious indifference, or that the defendant acted with reckless indifference or with actual or imputed knowledge that the inevitable or probable consequences of his conduct would be to inflict injury. He simply stated that if the jury found any of these things to exist they would be authorized to find that the defendant’s conduct amounted to gross negligence. The implication, at the most, was that any one of these things would be equal to gross negligence, not that they were greater negligence than gross negligence. The judge not only gave the correct definition of gross negligence in his charge, and charged several times that if the defendant was not shown to have been guilty of gross negligence the plaintiff could not recover, but he instructed them further that they were to look to the evidence and the charges of negligence in the petition and see from the evidence which one, if any one, or all, had been sustained by a preponderance of the evidence, and to find from the charges whether or not one or more of them amounted to gross negligence.